DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liensberger et al. (US 2015/0220598 A1), hereinafter “Liensberger”.

As per claim 1, Liensberger teaches a method comprising:
“receiving, by a management server, data from a plurality of data sources” at [0027]-[0032], [0053]-[0054] and Figs. 1, 3;

“generating, by the management server, platform metadata for use in managing the data across a set of data management platform services” at [0028];
(Liensberger teaches the computer system 102 includes data catalog 104 which is configured to maintain data elements taken from data sources 111 and to maintains links (i.e., “metadata for used in managing the data”) between a plurality of different and otherwise unconnected but related data elements from one or more data sources 111)
“wherein the set of data management platform services comprises a data shopping component and a data preparation component” at [0028], [0052]-[0056];
(Liensberger teaches the computer system 102 includes a view creation module 103 and data virtualization system 106 converts data of different data formats and/or data types into a uniform format processable by data catalog 104, automatically classify data element and relationships between elements in corresponding data sources) 
“receiving, by the data shopping component, a plurality of inputs associated with data fields stored the data shopping component” at [0034]-[0038] and Fig. 2;
(Liensberger teaches the view creation module 103 receives a query including one or more query terms (i.e., “a plurality of inputs”) associated with data elements (i.e., “data fields”) 
“generating, by the data shopping component based on the received plurality of inputs, a view of data associated with the data fields,” at [0038];
(Liensberger teaches in response to receiving the query 141, view creation module 103 can infer data view 144, Data view 144 can satisfy one or more query terms 142, 143 , through reference to data catalog 104. For example, view creation module 103 can determine that database 111B contains data element 123, data element 123 can satisfy one or more of query terms 142, 143. View creation module 103 can determine that Web page 111E contains data element 12. Data element 124 can satisfy one or more of query terms 142, 143. ) 
“wherein the data fields identify at least a first data source and a second data source of the plurality of data source having distinct source system format” at [0031]-[0034];
(Liensberger teaches the plurality of data sources 111 having different data types and/or data formats. For example, data element 123 (i.e., “data field”) from database 111B (i.e., “first data source”) is projected revenue for a prospective customer, and data element 124 from Web Page 111E (i.e., “second data source”)are contact information for the prospective new customer) 
“and wherein an indication of the view of the data and the data fields is stored in the platform metadata” at [0030], [0039]-[0042];

“processing, by the data preparation component based on the view of the data, one or more commands, generating, by the data preparation component based on the one or more commands, a custom data set comprising at least a portion of the data” at [0042], [0052]-[0055];
(Liensberger teaches the view creation module derive or synthesize (i.e., “one or more commands”) data element 127 (i.e., “custom data set”) from one or more data elements 123, 124. The combination of data element 123, 124 and 127 satisfy query terms 142, 143)
“wherein an indication of the one or more commands and the custom dataset is stored in the platform metadata” at [0053]-[0056];
(Liensberger a data view responsive to query terms can be selected from a set of pre-defined data views (i.e., indication…of the custom dataset). Liensberger also teaches the view creation module 103 automatically classify data elements and relationship between elements in corresponding data sources. Based on classification, the view creation module can automatically proposes view by joining/matching data elements 

As per claim 2, Liensberger teaches the method of claim 1, wherein “the set of data management platform services further comprises a load processing service, and the method further comprises: receiving, by the load processing service, the portion of the data from the at least one data source of the plurality of data sources, wherein the load processing service performs a quality control on the portion of the data” at [0027]-[0032].

As per claim 3, Liensberger teaches the method of claim 2, wherein “the set of data management platform services further comprises a source processing service, and the method further comprises: receiving, by the source processing service from the load processing service, the portion of the data, wherein the source processing service formats and profiles the portion of the data received from the load processing service” at [0027]-[0032], [0055].

As per claim 4, Liensberger teaches the method of claim 3, wherein “the set of data management platform services further comprises a subject processing service, and the method further comprises: receiving, by the subject processing service from the source processing service, the portion of the data, wherein the subject processing 

As per claim 5, Liensberger teaches the method of claim 1, wherein “the view of the data integrates a subset of the data stored in the first data source and a subset of the data stored in the second data source without modifying the distinct source system formats” at Figs. 1-2.

As per claim 6, Liensberger teaches the method of claim 5, further comprising “receiving, at a graphical user interface (GUI) in communication with the management server, a selection for a shop-for-data function; and generating, based on the selection of the shop-for-data function, the view of the data, wherein the view of the data comprises a tracking of data linage comprising one or more of the plurality of dta sources and one or more calculations used to generate the view of the data” at [0033]-[0046], [0056], and Figs. 1-2.

As per claim 7, Liensberger teaches the method of claim 1, wherein “the one or more commands comprises a join command, a filter command, or a transform command” at [0039]-[0043], [0053]-[0055].

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,459,881 B2.  Claims 1-20 of US Patent No. 10,459,881 B2 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1, 8 and 15, Applicant argued that Liensberger does not teach “generating… platform metadata” and “storing an indication of a view of data and data fields in the platform metadata”, storing an indication of one or more commands and custom dataset in the platform metadata as recited by amended claim 1. On the contrary, Liensberger teaches at [0030], [0039]-[0042] that the cache 107 is configured to store results of previous queries and other data elements. When returning a data view, a data catalog can check 104 for data elements, prior retrieving data element from data sources 111. The catalog 104 therefore includes an indication whether the view, including data elements, is stored in the cache (i.e., “indication of a view of data and data fields.) Liensberger also teaches at [0053]-[0056] that a data view responsive to query terms can be selected from a set of pre-defined data views (i.e., indication…of the custom dataset). Liensberger also teaches the view creation module 103 automatically classify data elements and relationship between elements in corresponding data sources. Based on classification (i.e., indication of the one or more commands), the view creation module can automatically proposes view by joining/matching data elements. For example, the view creation module can know that certain classified elements are usually not useful by themselves but if they are joined/matched with other elements of a specific other type they are usable by consumers.
	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 10, 2021